DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 13-20, filed 5/16/2022, with respect to the rejection(s) of claim(s) 1-5, and 7-14 under 35 U.S.C. §102 and 35 U.S.C. §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lerzer et al. in view of Smith, as well as in view of Patent No. 11,310,745.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-5, 7-9, 11-14, and 21-24 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,310,745. Although the claims at issue are not identical, they are not patentably distinct from each other because:
It is clear that all the elements of the application claims 1-5, 7-9, 11-14, and 21-24 are to be found in patent claims 1-14 (as the application claims 1-5, 7-9, 11-14, and 21-24 fully encompass patent claims 1-14). The difference between the application claims 1-5, 7-9, 11-14, and 21-24 and the patent claims 1-14 lie in the fact that the patent claims include many more elements and is thus much more specific.
Thus, the invention of claims 1-14 of the patent is in effect a “species” of the “generic” invention of the application claim 1-5, 7-9, 11-14, and 21-24.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims 1-5, 7-9, 11-14, and 21-24 are anticipated by claims 1-14 of the patent, it is not patentably distinct from claims 1-14 of the patent.
PATENT NO. 11,310,745
APPLICATION 16,965/740
CLAIM 1: An operating method for reducing energy consumption when sending a radiofrequency message by a wirelessly-communicating electronic device, the electronic device including an electronic control circuit including a memory and a radiofrequency transmitter configured to transmit a radiofrequency message, and a rechargeable electrical power storage including at least one non-rechargeable electrical battery, the rechargeable electrical power storage being configured to supply electricity to the electronic device, the method comprising: 
acquiring, by the electronic control circuit of the electronic device, a radiofrequency frame representative of at least one data item to be transmitted according to a communication protocol by the radiofrequency transmitter in a radiofrequency message; 
determining, by the electronic control circuit, an amount of energy available in the rechargeable electrical power storage; 
determining, by the electronic control circuit, the length of the radiofrequency message to be transmitted, the radiofrequency message comprising at least the acquired radiofrequency frame; 
determining transmission parameters of the radiofrequency transmitter, the transmission parameters comprising a selected operating class of a power amplifier of the radiofrequency transmitter, energy efficiency of the power amplifier being directed affected by the selected operating class of the power amplifier, the determining the transmission parameters being carried out by the electronic control circuit according to values determined for the length of the message and the amount of power available in the power storage; and 
transmitting the radiofrequency message by the radiofrequency transmitter according to the communication protocol, using the determined transmission parameters.

CLAIM 1: An operating method for reducing energy consumption when sending a radiofrequency message by a wirelessly communicating electronic device, including an electronic control circuit and a rechargeable electrical power storage, the electronic control circuit having a radiofrequency transmitter configured to transmit a radiofrequency message according to a communication protocol, the rechargeable electrical power storage being configured to supply electricity to the electronic device, the operating method being implemented by the electronic control circuit and comprising: 
acquiring, by the electronic control circuit of the electronic device, a radiofrequency frame representative of at least one data item to be transmitted by the radiofrequency transmitter in a radiofrequency message; 
determining, by the electronic control circuit, an amount of power available in the power storage;
determining, by the electronic control circuit, the length of the radiofrequency message to be transmitted, the radiofrequency message comprising at least the acquired radiofrequency frame; 

determining transmission parameters of the radiofrequency transmitter, the transmission parameters comprising an operating class of a power amplifier of the radiofrequency transmitter, an energy efficiency of the power amplifier being directly affected by the operating class of the power amplifier, the determining the transmission parameters being carried out by the electronic control circuit according to the values determined for the length of the radiofrequency message and the amount of power available in the power storage; and
transmitting the radiofrequency message by the radiofrequency transmitter, using the determined transmission parameters.

CLAIM 10: The electronic device according to claim 9, wherein the electronic control circuit is programmed to estimate the amount of available energy by (i) measuring at least one electrical property relative to the power storage, the at least one electrical property being a voltage across terminals of the power storage, and (ii) computing a remaining amount of energy using a predefined relationship stored in a memory of the electronic control circuit, the predefined relationship depending on characteristics of the electrical battery.

CLAIM 3: The method according to claim 1, further comprising, during the determining the amount of power estimating the amount of available energy by 
measuring, with no load, a first electrical property representative of the available amount of energy of the power storage, 
measuring a second electrical property representative of the available amount of energy of the power storage after withdrawing a predefined amount of energy from the power storage, and  
computing the value of the amount of energy available in the power storage from the first and second measured values.

CLAIM 5 & 12: The method according to claim 2, further comprising measuring a temperature within the electronic device, using a temperature measurement apparatus, the determined amount of available energy being corrected based on the measured temperature.

The electronic device according to claim 9, further comprising a temperature measuring device configured to measure a temperature inside the electronic device, and wherein the control circuit is programmed to correct the determined amount of available energy based on the measured temperature.

CLAIM 4: The method according to claim 3, further comprising, during the determining the amount of power, measuring the temperature within the electronic device, using a temperature5Docket No. 7111-0327 Appln. No. 16/965,740measurement apparatus, and correcting the amount of energy available in the power storage based on the measured temperature.

CLAIM 6: The method according to claim 1, wherein the determining the transmission parameters comprises selecting a specific operating point among a set of predefined operating points of the radiofrequency transmitter stored in a computer memory of the control circuit, the set of predefined operating points defining correspondence rules creating a relationship between the predefined operating points and one of: (i) values or ranges of values of the message lengths, and (ii) values or ranges of values of the amount of energy available in the power storage, and 
wherein the specific operating point is selected by identifying, within the set of predefined operating points, the predefined operating point corresponding to the determined values of the message length and the available amount of energy.

CLAIM 5: The method according to claim 1, wherein the determining the transmission parameters comprises selecting a specific operating point among a set of predefined operating points of the radiofrequency transmitter stored in a computer memory of the control circuit, the set of predefined operating points defining correspondence rules creating a relationship between the predefined operating points, values or ranges of values of the message lengths, and, values or ranges of values of the amount of energy available in the power storage, and 

wherein the specific operating point is selected by identifying, within the set of predefined operating points, the specific operating point corresponding to the determined values of the message length and the available amount of energy.

CLAIM 7: The method according to claim 6, wherein the determining the transmission parameters comprises determining the energy necessary for the radiofrequency transmitter in order to transmit a radiofrequency message having the determined length with a predetermined radiated energy.

CLAIM 7: The method according to claim 1, wherein the determining the transmission6Docket No. 7111-0327 Appln. No. 16/965,740parameters comprises determining the energy necessary for the radiofrequency transmitter to transmit the radiofrequency message having the determined length with a predetermined radiated energy.
CLAIMS 7 & 8:
The method according to claim 6, wherein the determining the transmission parameters comprises determining the energy necessary for the radiofrequency transmitter in order to transmit a radiofrequency message having the determined length with a predetermined radiated energy.

The method according to claim 1, wherein the transmission parameters further comprise an operating point of the transmitter, and wherein the determining the transmission parameters comprises optimizing the operating class and the operating point of the transmitter.

CLAIM 8: The method according to claim 7, wherein the transmission parameters comprise the operating class and an operating point of the radiofrequency transmitter, and 
wherein the determining the transmission parameters further comprises optimizing the operating classes and an operating point of the radiofrequency transmitter based on the determined values of the length of the message and the amount of energy available in the power storage.

CLAIM 9: A wirelessly communicating electronic device, comprising: 
the electronic control circuit programmed to carry out the operating method according to claim 1, the electronic control circuit comprising the radiofrequency transmitter configured to transmit the radiofrequency message according to the communication protocol; and 
the rechargeable electrical power storage comprising the at least one non-rechargeable electrical battery and configured to supply electricity to the electronic device.
CLAIM 9: A wirelessly communicating electronic device comprising: 
the electronic control circuit comprising the radiofrequency transmitter configured to transmit the radiofrequency message according to a communication protocol, the electronic control circuit being programmed to carry out the operating method according to claim 1; and
the rechargeable electrical power storage configured to supply electricity to the electronic device.
CLAIM 12: The electronic device according to claim 9, further comprising a temperature measuring device configured to measure a temperature inside the electronic device, and 
wherein the control circuit is programmed to correct the determined amount of available energy based on the measured temperature.

CLAIM 11: The electronic device according to claim 9, further comprising a temperature measuring apparatus configured to measure the temperature inside the electronic device, and 8Docket No. 7111-0327 Appln. No. 16/965,740 
wherein the control circuit is programmed, during the determining the amount of power, to correct the value of the determined amount of available energy based on the measured temperature.

CLAIM 6: The method according to claim 1, wherein the determining the transmission parameters comprises selecting a specific operating point among a set of predefined operating points of the radiofrequency transmitter stored in a computer memory of the control circuit, the set of predefined operating points defining correspondence rules creating a relationship between the predefined operating points and one of: (i) values or ranges of values of the message lengths, and (ii) values or ranges of values of the amount of energy available in the power storage, and 

wherein the specific operating point is selected by identifying, within the set of predefined operating points, the predefined operating point corresponding to the determined values of the message length and the available amount of energy.

CLAIM 12: The method according to claim 2, wherein the determining the transmission parameters comprises selecting a specific operating point among a set of predefined operating points of the radiofrequency transmitter stored in a computer memory of the control circuit, the set of predefined operating points defining correspondence rules creating a relationship between the predefined operating points, values or ranges of values of the message lengths, and, values or ranges of values of the amount of energy available in the power storage, and 
wherein the specific operating point is selected by identifying, within the set of predefined operating points, the specific operating point corresponding to the determined values of the message length and the available amount of energy.

CLAIM 6: The method according to claim 1, wherein the determining the transmission parameters comprises selecting a specific operating point among a set of predefined operating points of the radiofrequency transmitter stored in a computer memory of the control circuit, the set of predefined operating points defining correspondence rules creating a relationship between the predefined operating points and one of: (i) values or ranges of values of the message lengths, and (ii) values or ranges of values of the amount of energy available in the power storage, and 

wherein the specific operating point is selected by identifying, within the set of predefined operating points, the predefined operating point corresponding to the determined values of the message length and the available amount of energy.

CLAIM 13: The method according to claim 3, wherein the determining the transmission parameters comprises selecting a specific operating point9Docket No. 7111-0327 Appln. No. 16/965,740among a set of predefined operating points of the radiofrequency transmitter stored in a computer memory of the control circuit, the set of predefined operating points defining correspondence rules creating a relationship between the predefined operating points, values or ranges of values of the message lengths, and, values or ranges of values of the amount of energy available in the power storage, and 
wherein the specific operating point is selected by identifying, within the set of predefined operating points, the specific operating point corresponding to the determined values of the message length and the available amount of energy.

CLAIM 6: The method according to claim 1, wherein the determining the transmission parameters comprises selecting a specific operating point among a set of predefined operating points of the radiofrequency transmitter stored in a computer memory of the control circuit, the set of predefined operating points defining correspondence rules creating a relationship between the predefined operating points and one of: (i) values or ranges of values of the message lengths, and (ii) values or ranges of values of the amount of energy available in the power storage, and 

wherein the specific operating point is selected by identifying, within the set of predefined operating points, the predefined operating point corresponding to the determined values of the message length and the available amount of energy.

CLAIM 14: The method according to claim 4, wherein the determining the transmission parameters comprises selecting a specific operating point among a set of predefined operating points of the radiofrequency transmitter stored in a computer memory of the control circuit, the set of predefined operating points defining correspondence rules creating a relationship between the predefined operating points, values or ranges of values of the message lengths, and, values or ranges of values of the amount of energy available in the power storage, and 10Docket No. 7111-0327 Appln. No. 16/965,740 
wherein the specific operating point is selected by identifying, within the set of predefined operating points, the specific operating point corresponding to the determined values of the message length and the available amount of energy.

CLAIM 10: The electronic device according to claim 9, wherein the electronic control circuit is programmed to estimate the amount of available energy by (i) measuring at least one electrical property relative to the power storage, the at least one electrical property being a voltage across terminals of the power storage, and (ii) computing a remaining amount of energy using a predefined relationship stored in a memory of the electronic control circuit, the predefined relationship depending on characteristics of the electrical battery.
CLAIM 21: The method according to claim 3, wherein the first electrical property is a first voltage across the terminals of the power storage.

CLAIM 10: The electronic device according to claim 9, wherein the electronic control circuit is programmed to estimate the amount of available energy by (i) measuring at least one electrical property relative to the power storage, the at least one electrical property being a voltage across terminals of the power storage, and (ii) computing a remaining amount of energy using a predefined relationship stored in a memory of the electronic control circuit, the predefined relationship depending on characteristics of the electrical battery.
CLAIM 22: The method according to claim 21, wherein the second electrical property is a second voltage across the terminals of the power storage.
CLAIM 13: The method according to claim 1, wherein transmission parameters of the radiofrequency transmitter comprise an operating point of the power amplifier of the radiofrequency transmitter, the operating point corresponding to voltage and currents necessary to polarize the power amplifier.
CLAIM 23: The method according to claim 1, wherein the transmission parameters of the radiofrequency transmitter comprise an operating point of the power amplifier of the radiofrequency transmitter, the operating point corresponding to voltage and currents necessary to polarize the power amplifier.

CLAIM 14: The method according to claim 1, wherein determining the length of the radiofrequency message comprises defining a number of times the acquired radiofrequency frame is to be repeated in the radiofrequency message to be sent, 
the method further comprises acquiring a specific theoretical emission range of the wirelessly-communicating electronic device, and 
wherein the length of the message and the operating class of the power amplifier are automatically determined as a function of the desired emission range.
CLAIM 24: The method according to claim 1, wherein determining the length of the radiofrequency message comprises 11Docket No. 7111-0327Appln. No. 16/965,740defining a number of times the acquired radiofrequency frame is to be repeated in the radiofrequency message to be sent, 
wherein the method further comprises acquiring a desired theoretical emission range of the wireless device, and 
wherein the length of the radiofrequency message and the operating class of the power amplifier are automatically determined as a function of the desired emission range.


Claims 2 and 10 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,310,745 in view of Lan (U.S. Patent Publication Number 2020/0161889). 
Claim 10 of Patent ‘745 discloses wherein the available amount of energy is determined by measuring the at least one electrical property relative to the power storage, the at least one electrical property being a voltage across terminals of the power storage, and (ii) computing a remaining amount of energy using a predefined relationship stored in a memory of the electronic control circuit, the predefined relationship depending on characteristics of the electrical battery. Patent ‘745 fails to teach further comprising an energy harvesting apparatus configured to electrically recharge the power storage.
However, Lan discloses an energy harvesting apparatus configured to electrically recharge the power storage (Fig. 1, user equipment 112 with RX antenna 222, and their related discussion; see, for example, paragraphs 0010-0015, 0034, etc.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings to incorporate an energy harvesting apparatus for supplying energy to the power storage means, as taught by Lan, to provide electronic device equipment capable of eliminating or reducing the need for battery replacement or extending the operating life of systems using rechargeable batteries. 
Claim Rejections - 35 USC § 103












































































The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3-5, 7-9, 11, 13-14, and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lerzer et al. (U.S. Patent Publication Number 2012/0135696) in view of Smith (U.S. Patent Publication Number 2010/0244951).
Regarding Claim 1:
Lerzer et al. discloses an operating method for reducing energy consumption when sending a radiofrequency message by a wirelessly communicating electronic device including an electronic control circuit and a rechargeable electrical power storage, the electronic control circuit having a radiofrequency transmitter configured to transmit a radiofrequency message according to a communication protocol (Fig. 3, embedded mobile communication system comprising power management unit 303, network interface 305, antennas 307, etc., and their related discussion; see, for example, paragraphs 0065-0070), the rechargeable electrical power storage being configured to supply electricity to the electronic device (Fig. 3, embedded mobile communication system comprising energy storage 309, and their related discussion; see, for example, paragraphs 0065-0070), the operating method being implemented by the electronic control circuit and comprising: acquiring, by the electronic control circuit of the electronic device, a radiofrequency frame representative of at least one data item to be transmitted by the radiofrequency transmitter in a radiofrequency message (Fig. 1, step 109 and its related discussion; see, for example, paragraphs 0061, 0076, etc.); determining, by the electronic control circuit, an amount of power available in the power storage (Fig. 6, step 605 and its related discussion; see, for example, paragraph 0093 which discloses calculating the available energy); determining, by the electronic control circuit, the length of the radiofrequency message to be transmitted, the radiofrequency message comprising at least the acquired radiofrequency frame (Fig. 9A, steps 901, 907, n TTI frames, and their related discussion; see, for example, paragraphs 0110-0111); determining transmission parameters of the radiofrequency transmitter (Fig. 3, UL TX control 311 and its related discussion; see, for example, paragraphs 0091-0092), the determining the transmission parameters being carried out by the electronic control circuit according to the values determined for the length of the radiofrequency message (Fig. 9A, steps 905, 907, etc., and their related discussion; see, for example, paragraphs 0110-0111) and the amount of power available in the power storage (Fig. 9A, step 905 and its related discussion; see, for example, paragraphs 0110-0111); and transmitting the radiofrequency message by the radiofrequency transmitter, using the determined transmission parameters (Fig. 3, network interface 305 with antennas 307, and their related discussion; see, for example, paragraphs 0067-0068. See also Fig. 9B, step 939 for example). While Lerzer discloses determining transmission parameters of the radiofrequency transmitter, Lerzer fails to teach the transmission parameters comprising an operating class of a power amplifier of the radiofrequency transmitter.
However, Smith discloses the transmission parameters comprising an operating class of a power amplifier of the radiofrequency transmitter, an energy efficiency of the power amplifier being directly affected by the operating class of the power amplifier (Fig. 2, power amplifier module 214 with LDO 220 and power amplifier 218, Vapc, and their related discussion; see, for example, paragraphs 0022-0025 which disclose the LDO as being a specific type of linear regulator). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lerzer to incorporate information associated with an operating class of a power amplifier within transmission parameters, as taught within Smith, to increase RF communication performance as well as to improve overall system efficiency.
Regarding Claim 3:
Modified Lerzer teaches the limitations of the preceding claim 1. Modified Lerzer, in further view of Lerzer, discloses during the determining the amount of power, estimating the amount of available energy by: measuring, with no load, a first electrical property representative of the available amount of energy of the power storage (Fig. 3, energy storage 309, host power supply interface, signals IF3 and IF4, UL TX control 311, and their related discussion; see, for example, paragraphs 0019, 0023, 0073-0075, 0105, 0152, 0156, etc. which disclose determining a power supply capability based on detected system parameters in advance of start-up phase, as well as performing a measurement so as to calibrate the stored energy calculation function), measuring a second electrical property representative of the available amount of energy of the power storage means, preferably a second voltage across the terminals of the power storage after withdrawing a predefined amount of energy from the power storage (Fig. 3, energy storage 309, host power supply interface, signals IF3 and IF4, UL TX control 311, and their related discussion; see, for example, paragraphs 0019, 0023, 0073-0075, 0105, 0152, 0156, etc. which discloses repeatedly measuring and detecting capabilities during operation, or over time in general, in association with the stored energy and consumed energy over time, thereby calibrating the stored energy calculation function), and computing the value of the amount of energy available in the power storage from the first and second measured values (Fig. 3, energy storage 309, host power supply interface, signals IF3 and IF4, UL TX control 311, and their related discussion; see, for example, paragraphs 0019, 0023, 0073-0075, 0105, 0152, 0156, etc., which disclose utilizing the various and continual measurements so as to calibrate the stored energy calculation function).
Regarding Claim 4:
Modified Lerzer teaches the limitations of the preceding claim 3. Modified Lerzer, in further view of Lerzer, discloses during the determining the amount of power, measuring the temperature within the electronic device, using a temperature measurement apparatus, and correcting the amount of energy available in the power storage based on the measured temperature (Fig.’s 3, 7-8, etc., energy storage 309, UL TX control 311, and their related discussion; see, for example, paragraphs 0035, 0069-0070, 0107-0108, 0152, etc.). 
Regarding Claims 5 and 13-14:
Modified Lerzer teaches the limitations of the preceding claims 1, and 3-4, respectively. Modified Lerzer, in further view of Smith, discloses wherein the determining the transmission parameters comprises selecting a specific operating point among a set of predefined operating points of the radiofrequency transmitter stored in a computer memory of the control circuit (Fig. 2, LUT 226 and its related discussion; see, for example, paragraphs 0034-0036), the set of predefined operating points defining correspondence rules creating a relationship between the predefined operating points (see, for example, paragraphs 0034-0036 with respect to Vcon), values or ranges of values of the message lengths, and, values or ranges of values of the amount of energy available in the power storage (Fig. 2, Vin, battery 208, LUT 226 and their related discussion; see, for example, paragraphs 0034-0036; see also Lerzer: paragraphs 0109-0110), and wherein the specific operating point is selected by identifying, within the set of predefined operating points, the specific operating point corresponding to the determined values of the message length and the available amount of energy (see, for example, paragraphs 0034-0036).
 Regarding Claim 7:
Modified Lerzer teaches the limitations of the preceding claim 1. Modified Lerzer, in further view of Lerzer, discloses wherein the determining the transmission parameters comprises determining the energy necessary for the radiofrequency transmitter to transmit the radiofrequency message having the determined length with a predetermined radiated energy (see, for example, paragraph 0062).
Regarding Claim 8:
Modified Lerzer teaches the limitations of the preceding claim 7. Modified Lerzer further discloses wherein the transmission parameters comprise the operating class and an operating point of the radiofrequency transmitter (Smith: Fig. 2, power amplifier module 214 with LDO 220 and power amplifier 218, Vapc, and their related discussion; see, for example, paragraphs 0022-0025 which disclose the LDO as being a specific type of linear regulator) and wherein the determining the transmission parameters further comprises optimizing the operating classes and an operating point of the transmitter based on the determined values of the length of the message and the amount of energy available in the power storage (Smith: Fig. 2, power amplifier module 214 with LDO 220 and power amplifier 218, Vapc, and their related discussion; see, for example, paragraphs 0022-0025 which disclose the LDO as being a specific type of linear regulator; see also Lerzer: paragraphs 0091-0092).
Regarding Claim 9:
Modified Lerzer teaches the limitations of the preceding claim 1. Modified Lerzer, in further view of Lerzer, discloses a wirelessly communicating electronic device comprising, the electronic control circuit comprising the radiofrequency transmitter configured to transmit the radiofrequency message according to a communication protocol, the electronic control circuit being programmed to carry out the operating method according to claim 1 (Fig. 3, embedded mobile communication system comprising power management unit 303, network interface 305, antennas 307, etc., and their related discussion; see, for example, paragraphs 0065-0070); and the rechargeable electrical power storage configured to supply electricity to the electronic device (Fig. 3, embedded mobile communication system comprising energy storage 309, and their related discussion; see, for example, paragraphs 0065-0070).
Regarding Claim 11:
Modified Lerzer teaches the limitations of the preceding claim 9. Modified Lerzer, in further view of Lerzer, discloses further comprising a temperature measuring apparatus configured to measure the temperature inside the electronic device, and wherein the control circuit is programmed during the determining the amount of power, to correct the value of the determined amount of available energy based on the measured temperature (Fig.’s 3, 7-8, etc., energy storage 309, UL TX control 311, and their related discussion; see, for example, paragraphs 0035, 0069-0070, 0107-0108, 0152, etc.).
Regarding Claim 21:
Modified Lerzer teaches the limitations of the preceding claim 3. Modified Lerzer, in further view of Lerzer, discloses wherein the first electrical property is a first voltage across the terminals of the power storage (Fig. 3, energy storage 309, host power supply interface, signals IF3 and IF4, UL TX control 311, and their related discussion; see, for example, paragraphs 0019, 0023, 0073-0075, 0105, 0152, 0156, etc. which disclose determining a power supply capability based on detected system parameters in advance of start-up phase, as well as performing a measurement so as to calibrate the stored energy calculation function).
Regarding Claim 22:
Modified Lerzer teaches the limitations of the preceding claim 21. Modified Lerzer, in further view of Lerzer, discloses wherein the second electrical property is a second voltage across the terminals of the power storage (Fig. 3, energy storage 309, host power supply interface, signals IF3 and IF4, UL TX control 311, and their related discussion; see, for example, paragraphs 0019, 0023, 0073-0075, 0105, 0152, 0156, etc. which discloses repeatedly measuring and detecting capabilities during operation, or over time in general, in association with the stored energy and consumed energy over time, thereby calibrating the stored energy calculation function).
Regarding Claim 23:
Modified Lerzer teaches the limitations of the preceding claim 1. Modified Lerzer, in further view of Smith, disclose wherein the transmission parameters of the radiofrequency transmitter comprise an operating point of the power amplifier of the radiofrequency transmitter, the operating point corresponding to voltage and currents necessary to polarize the power amplifier (Fig. 2, power amplifier module 214 with LDO 220 and power amplifier 218, Vapc, and their related discussion; see, for example, paragraphs 0022-0025 which disclose the LDO as being a specific type of linear regulator).
Regarding Claim 24:
Modified Lerzer teaches the limitations of the preceding claim 1. Modified Lerzer, in further view of Lerzer, discloses wherein determining the length of the radiofrequency message comprises defining a number of times the acquired radiofrequency frame is to be repeated in the radiofrequency message to be sent (see, for example, paragraphs 0091-0092; see also Smith: Fig. 2, Vin, battery 208, LUT 226 and their related discussion; see, for example, paragraphs 0034-0036), wherein the method further comprises acquiring a desired theoretical emission range of the wireless device (see, for example, paragraphs 0109-0110; see also Smith: Fig. 2, Vin, battery 208, LUT 226 and their related discussion; see, for example, paragraphs 0034-0036), and wherein the length of the radiofrequency message and the operating class of the power amplifier are automatically determined as a function of the desired emission range (see, for example, paragraphs 0109-0110; see also Smith: Fig. 2, Vin, battery 208, LUT 226 and their related discussion; see, for example, paragraphs 0034-0036).
Claims 2, 10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lerzer et al. (U.S. Patent Publication Number 2012/0135696) in view of Smith (U.S. Patent Publication Number 2010/0244951) and in further view of Lan (U.S. Patent Publication Number 2020/0161889).
Regarding Claim 2:
Modified Lerzer teaches the limitations of the preceding claim 1. Modified Lerzer, in further view of Lerzer, discloses wherein, during the determining the amount of power available, an available amount of energy is determined from the measured values of the amount of energy supplied to the power storage by an energy apparatus of the electronic device over time and from measured values of the amount of electrical energy supplied by the power storage means to the electronic device over time (Fig. 3, energy storage 309, host power supply interface, signals IF3 and IF4, UL TX control 311, and their related discussion; see, for example, paragraphs 0019, 0023, 0073-0075, 0105, 0152, 0156, etc.). While Lerzer discloses an energy apparatus, Lerzer fails to explicitly teach an energy harvesting apparatus.
However, for the sake of expediting prosecution, Lan discloses an energy harvesting apparatus (Fig. 1, user equipment 112 with RX antenna 222, and their related discussion; see, for example, paragraphs 0010-0015, 0034, etc.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified Lerzer to incorporate an energy harvesting apparatus for supplying energy to the power storage means, as taught by Lan, to provide the electronic device equipment capable of eliminating or reducing the need for battery replacement or extending the operating life of systems using rechargeable batteries (see paragraph 0010 for example).
Regarding Claim 10:
Modified Lerzer teaches the limitations of the preceding claim 9. Modified Lerzer, in further view of Lerzer, discloses further comprising an energy apparatus configured to electrically recharge the power storage (Fig. 3, energy storage 309, host power supply interface, UL TX control 311, and their related discussion), wherein the available amount of energy is determined from (i) the measured values of the amount of energy supplied to the power storage by the energy apparatus of the electronic device over time and (ii) measured values of the amount of electrical energy supplied by the power storage to the electronic device over time (Fig. 3, energy storage 309, host power supply interface, signals IF3 and IF4, UL TX control 311, and their related discussion; see, for example, paragraphs 0019, 0023, 0073-0075, 0105, 0152, 0156, etc.). While Modified Lerzer discloses an energy apparatus, Modified Lerzer fails to explicitly teach an energy harvesting apparatus.
However, for the sake of expediting prosecution, Lan discloses an energy harvesting apparatus (Fig. 1, user equipment 112 with RX antenna 222, and their related discussion; see, for example, paragraphs 0010-0015, 0034, etc.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified Lerzer to incorporate an energy harvesting apparatus for supplying energy to the power storage means, as taught by Lan, so as to provide the electronic device equipment capable of eliminating or reducing the need for battery replacement or extending the operating life of systems using rechargeable batteries (see paragraph 0010 for example).
Regarding Claim 12:
Modified Lerzer teaches the limitations of the preceding claim 2. Modified Lerzer, in further view of Smith, discloses wherein the determining the transmission parameters comprises selecting a specific operating point among a set of predefined operating points of the radiofrequency transmitter stored in a computer memory of the control circuit (Fig. 2, LUT 226 and its related discussion; see, for example, paragraphs 0034-0036), the set of predefined operating points defining correspondence rules creating a relationship between the predefined operating points (see, for example, paragraphs 0034-0036 with respect to Vcon), values or ranges of values of the message lengths, and values or ranges of values of the amount of energy available in the power storage (Fig. 2, Vin, battery 208, LUT 226 and their related discussion; see, for example, paragraphs 0034-0036), and wherein the specific operating point is selected by identifying, within the set of predefined operating points, the specific operating point corresponding to the determined values of the message length and the available amount of energy (see, for example, paragraphs 0034-0036). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH N INGE whose telephone number is (571)270-7705. The examiner can normally be reached 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH N INGE/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836